     Case 2:18-cv-05724-PSG-FFM Document 47 Filed 01/07/19 Page 1 of 2 Page ID #:667



1     Phyllis Kupferstein, Esq. [SBN 108595]
2     pk@kupfersteinmanuel.com
      Cynthia L. Zedalis, Esq. [SBN 118447]
3
      cz@kupfersteinmanuel.com
4     Kupferstein Manuel LLP
      865 South Figueroa Street
5
      Suite 3338
6     Los Angeles, California 90017
7
      Telephone: (213) 988-7531
      Facsimile: (213) 988-7532
8

9     Attorneys for Defendant
      Harvey Weinstein
10

11
                            UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
       ASHLEY JUDD, an individual,             Case No.: 2:18-cv-05724 PSG (FFMx)
14

15                            Plaintiff,       DEFENDANT HARVEY
                                               WEINSTEIN’S NOTICE OF
16
                       v.                      MOTION AND MOTION TO STAY
17

18     HARVEY WEINSTEIN, an                    Date: March 4, 2019
       individual,                             Time: 1:30 p.m.
19                                             Courtroom: 6A
20                            Defendant.
21

22          PLEASE TAKE NOTICE that, on March 4, 2019, at 1:30 p.m. in the
23    Courtroom of the Honorable Philip S. Gutierrez, First Street Courthouse, 350 West
24    First Street, Courtroom 6A, 6th Floor, Los Angeles, CA 90012-4565, Defendant
25    Harvey Weinstein, by and through his counsel of record, will move the Court to
26    stay this proceeding.
27          Defendant’s motion is based on this notice of motion and motion, the
28    accompanying memorandum of law in support of Defendant’s motion, the



                                               1
       DEFENDANT HARVEY WEINSTEIN’S NOTICE OF MOTION AND MOTION TO STAY
     Case 2:18-cv-05724-PSG-FFM Document 47 Filed 01/07/19 Page 2 of 2 Page ID #:668



1
      accompanying Declarations of Benjamin Brafman, Esq. and Phyllis Kupferstein,
2
      Esq., and all facts and circumstances upon which the Court may take judicial notice.
3
            This motion is made following the conference of counsel pursuant to L.R. 7-
4
      3, which took place on December 18, 2018.
5

6
      Dated: January 7, 2019                       KUPFERSTEIN MANUEL LLP
7

8                                                  /s/ Phyllis Kupferstein
9                                                  Phyllis Kupferstein
                                                   pk@kupfersteinmanuel.com
10
                                                   Cynthia L. Zedalis
11                                                 cz@kupfersteinmanuel.com
12
                                                   Attorneys for Defendant
13                                                 Harvey Weinstein
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               2
       DEFENDANT HARVEY WEINSTEIN’S NOTICE OF MOTION AND MOTION TO STAY
